We deem it proper to say that we do not subscribe to the statement in the opinion of the honorable Court of Civil Appeals that it is a general holding of this court that the doctrine of res ipsa loquitur applies, as a rule, in cases of injury sustained by a servant in the services of a master. McCray v. Railway Co., 89 Tex. 168, recognizes that in such cases the doctrine does not apply. We think the facts of the present case bring it within the rule, equally announced in McCray v. Railway Co., that the circumstances of a particular accident may themselves furnish proof of negligence; and it is for this reason that the writ of error is refused.
Writ of error refused. *Page 62